              Case 2:20-cv-01242-MTL--JZB Document 5 Filed 08/13/20 Page 1 of 23




          1   WO                                                                                          SC

          2
          3
          4
          5
          6                       IN THE UNITED STATES DISTRICT COURT
          7                               FOR THE DISTRICT OF ARIZONA
          8
          9    Prentice R. Thomas,                              No. CV 20-01242-PHX-MTL (JZB)
         10                            Plaintiff,
         11    v.                                               ORDER
         12
               Paul Penzone, et al.,
         13
                                       Defendants.
         14
         15          Plaintiff Prentice R. Thomas, who is confined in a Maricopa County Jail, has filed
         16   a pro se civil rights Complaint pursuant to 42 U.S.C. § 1983 (Doc. 1) and an Application
         17   to Proceed In Forma Pauperis (Doc. 2). The Court will dismiss the Complaint with leave
         18   to amend.
         19   I.     Application to Proceed In Forma Pauperis and Filing Fee
         20          The Court will grant Plaintiff’s Application to Proceed In Forma Pauperis. 28
         21   U.S.C. § 1915(a). Plaintiff must pay the statutory filing fee of $350.00. 28 U.S.C.
         22   § 1915(b)(1). The Court will not assess an initial partial filing fee. Id. The statutory filing
         23   fee will be collected monthly in payments of 20% of the previous month’s income credited
         24   to Plaintiff’s trust account each time the amount in the account exceeds $10.00. 28 U.S.C.
         25   § 1915(b)(2). The Court will enter a separate Order requiring the appropriate government
         26   agency to collect and forward the fees according to the statutory formula.
         27   II.    Statutory Screening of Prisoner Complaints
         28          The Court is required to screen complaints brought by prisoners seeking relief


JDDL-K
              Case 2:20-cv-01242-MTL--JZB Document 5 Filed 08/13/20 Page 2 of 23




          1   against a governmental entity or an officer or an employee of a governmental entity. 28
          2   U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
          3   has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
          4   relief may be granted, or that seek monetary relief from a defendant who is immune from
          5   such relief. 28 U.S.C. § 1915A(b)(1)-(2).
          6          A pleading must contain a “short and plain statement of the claim showing that the
          7   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
          8   not demand detailed factual allegations, “it demands more than an unadorned, the-
          9   defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
         10   (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
         11   conclusory statements, do not suffice.” Id.
         12          “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
         13   claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
         14   550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
         15   that allows the court to draw the reasonable inference that the defendant is liable for the
         16   misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
         17   relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
         18   experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
         19   allegations may be consistent with a constitutional claim, a court must assess whether there
         20   are other “more likely explanations” for a defendant’s conduct. Id. at 681.
         21          But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
         22   must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342
         23   (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less stringent
         24   standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
         25   U.S. 89, 94 (2007) (per curiam)).
         26          If the Court determines that a pleading could be cured by the allegation of other
         27   facts, a pro se litigant is entitled to an opportunity to amend a complaint before dismissal
         28   of the action. See Lopez v. Smith, 203 F.3d 1122, 1127-29 (9th Cir. 2000) (en banc).


JDDL-K
                                                             -2-
              Case 2:20-cv-01242-MTL--JZB Document 5 Filed 08/13/20 Page 3 of 23




          1   Plaintiff’s Complaint will be dismissed for failure to state a claim, but because it may
          2   possibly be amended to state a claim, the Court will dismiss it with leave to amend.
          3   III.   Complaint
          4          In his three-count Complaint, Plaintiff alleges a violation of his right to privacy and
          5   unconstitutional conditions of confinement. Plaintiff sues Maricopa County Sheriff Paul
          6   Penzone, the Maricopa County Sheriff’s Office (MCSO), and unknown MCSO medical
          7   staff. Plaintiff seeks injunctive and compensatory relief.
          8          In Count I, Plaintiff alleges the following:
          9          After Plaintiff filed a grievance, Detention Officer Sanchas #B4848 told Plaintiff
         10   that his “statement” was false, apparently referring to the grievance, and that Plaintiff did
         11   not have constitutional rights in jail.1 According to Plaintiff, jail conditions have not
         12   improved, all cameras are in full view of “both the top as well as the bottom shower,” there
         13   are no other remedies to fix the problem, staff at the Lower Buckeye Jail (LBJ) do not
         14   respect Plaintiff’s constitutional rights, and they “walk right up to” the shower while
         15   Plaintiff is showering. As his injury, Plaintiff states that he has been unable to shower, he
         16   has been assaulted by staff, and he has not received medical attention.
         17          In Count II, Plaintiff alleges the following:
         18          After Plaintiff submitted his grievance, he was moved from LBJ to the Towers Jail,
         19   where Plaintiff did not receive a shower for more than a week. No sergeant interviewed
         20   him regarding the grievance, and the grievance still “sets at” level III over a week later.
         21   Plaintiff filed suit because he saw no other way to seek relief.
         22          On June 10, 2020, after talking to medical staff about eczema all over his body and
         23   not receiving a shower for more than a week, medical staff “stood by” and did not offer
         24   Plaintiff medical attention. Officer Despain, and two others, put Plaintiff’s arms through
         25   a tray slot in his cell door, while Plaintiff’s hands were cuffed behind his back and while
         26   the cell door was being closed on his arms. Plaintiff requested medical attention from other
         27
         28
                     1
                        Sanchas’ alleged statement that Plaintiff had no constitutional rights in jail was
              untrue, but Sanchas falsely saying as much does not rise to the level of a constitutional
              violation.

JDDL-K
                                                          -3-
              Case 2:20-cv-01242-MTL--JZB Document 5 Filed 08/13/20 Page 4 of 23




          1   officers but as of June 12, 2020, Plaintiff had not received such attention. Plaintiff tested
          2   negative for COVID-19 but he has been left housed with prisoners who tested positive. As
          3   his injury, Plaintiff claims that his right arm is out of place, he has received no medical
          4   attention for his medical needs and pain, and he has been placed in a pod “to catch”
          5   COVID-19.
          6          In Count III, Plaintiff alleges the following:
          7          MCSO has violated prisoners’ rights by video recording prisoners while showering
          8   and by having female staff at the Towers Jail who patrol the Day Room floors every 30
          9   minutes. These “conditions” violate Plaintiff’s religious rights. In addition, Plaintiff
         10   appears to allege that staff may be recording prisoners, apparently showering, using cell
         11   phones, to be viewed later. There are at least ten cameras recording and there is no way to
         12   shower without being viewable on the cameras, which cover all views of the showers. In
         13   addition, the cameras have zoom features “to identif[y] all part.” As his injury, Plaintiff
         14   alleges that after he filed a grievance to “fix” the above claimed violations, he was assaulted
         15   and left in a “virus pod” and did not receive a shower or sunlight for over a week or medical
         16   attention.
         17   IV.    Failure to State a Claim
         18          Although pro se pleadings are liberally construed, Haines v. Kerner, 404 U.S. 519,
         19   520-21 (1972), conclusory and vague allegations will not support a cause of action. Ivey
         20   v. Bd. of Regents of the Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982). Further, a
         21   liberal interpretation of a civil rights complaint may not supply essential elements of the
         22   claim that were not initially pleaded. Id.
         23          To state a valid claim under § 1983, plaintiffs must allege that they suffered a
         24   specific injury as a result of specific conduct of a defendant and show an affirmative link
         25   between the injury and the conduct of that defendant. See Rizzo v. Goode, 423 U.S. 362,
         26   371-72, 377 (1976). “A plaintiff must allege facts, not simply conclusions, that show that
         27   an individual was personally involved in the deprivation of his civil rights.” Barren v.
         28   Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998).


JDDL-K
                                                           -4-
              Case 2:20-cv-01242-MTL--JZB Document 5 Filed 08/13/20 Page 5 of 23




          1          There is no respondeat superior liability under § 1983, and therefore, a defendant’s
          2   position as the supervisor of persons who allegedly violated Plaintiff’s constitutional rights
          3   does not impose liability. Monell v. Dep’t of Soc. Servs. of New York, 436 U.S. 658 (1978);
          4   Hamilton v. Endell, 981 F.2d 1062, 1067 (9th Cir. 1992); Taylor v. List, 880 F.2d 1040,
          5   1045 (9th Cir. 1989). “Because vicarious liability is inapplicable to Bivens and § 1983
          6   suits, a plaintiff must plead that each Government-official defendant, through the official’
          7   s own individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676.
          8          A.     MCSO
          9          The Maricopa County Sheriff’s Office is not a proper defendant because it is a “non-
         10   jural entity.” Melendres v. Arpaio, 784 F.3d 1254, 1260 (9th Cir. 2015) (citing Braillard
         11   v. Maricopa County, 232 P.3d 1263, 1269 (Ariz. Ct. App. 2010)). In Arizona, the
         12   responsibility of operating jails and caring for prisoners is placed by law upon the sheriff.
         13   See Ariz. Rev. Stat. §§ 11-441(A)(5), 31-101.          The sheriff’s office is simply an
         14   administrative creation of the county sheriff to allow him to carry out his statutory duties
         15   and is not a “person” amenable to suit pursuant to § 1983. Accordingly, the Maricopa
         16   County Sheriff’s Office will be dismissed from this action.
         17          B.     Unknown MCSO Medical Staff
         18          Plaintiff sues an unspecified number of unknown MCSO medical staff, without
         19   separately identifying them or alleging facts to support when, where, and how each
         20   unknown medical staff-person violated Plaintiff’s constitutional rights. Rule 10(a) of the
         21   Federal Rules of Civil Procedure requires the plaintiff to include the names of the parties
         22   in the action. As a practical matter, it is impossible in most instances for the United States
         23   Marshal or his designee to serve a summons and complaint or amended complaint upon an
         24   anonymous defendant.
         25          The Ninth Circuit has held that where identity is unknown prior to the filing of a
         26   complaint, the plaintiff should be given an opportunity through discovery to identify the
         27   unknown defendants, unless it is clear that discovery would not uncover the identities, or
         28   that the complaint would be dismissed on other grounds. Wakefield v. Thompson, 177 F.3d


JDDL-K
                                                          -5-
              Case 2:20-cv-01242-MTL--JZB Document 5 Filed 08/13/20 Page 6 of 23




          1   1160, 1163 (9th Cir. 1999) (citing Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980)).
          2   Where the names of individual defendants are unknown at the time a complaint is filed, a
          3   plaintiff may refer to the individual unknown defendants as Defendant John (or Jane) Doe
          4   1, John Doe 2, and so on, and allege facts to support how each particular Doe defendant
          5   violated the plaintiff’s constitutional rights. A plaintiff may thereafter use the discovery
          6   process to obtain the names of fictitiously named defendants whom he believes violated
          7   his constitutional rights and seek leave to amend to name those defendants. Because
          8   Plaintiff fails to separately identify any unknown MCSO medical staff-person and how
          9   each violated his constitutional rights, the unknown MCSO medical staff will be dismissed.
         10          C.     Penzone
         11          Plaintiff also sues Maricopa County Sheriff Penzone. Plaintiff fails to allege any
         12   facts against Penzone and appears to have named him as a Defendant based solely on
         13   respondeat superior. As noted above, that is not a basis for liability under § 1983. Penzone
         14   will be dismissed as a Defendant.
         15          D.     Grievance Allegations
         16          Plaintiff in part alleges that he submitted grievances but did not receive relief.
         17   Although prisoners have a First Amendment right to file prison grievances, “[t]here is no
         18   legitimate claim of entitlement to a grievance procedure,” Mann v. Adams, 855 F.2d 639,
         19   640 (9th Cir. 1988), and the failure to follow grievance procedures does not give rise to a
         20   due process claim. See Flournoy v. Fairman, 897 F. Supp. 350, 354 (N.D. Ill. 1995) (jail
         21   grievance procedures did not create a substantive right enforceable under § 1983); Spencer
         22   v. Moore, 638 F. Supp. 315, 316 (E.D. Mo. 1986) (violations of grievance system
         23   procedures do not deprive inmates of constitutional rights). To the extent that Plaintiff
         24   seeks relief regarding the handling of his grievances, Plaintiff fails to state constitutional
         25   violation.
         26          E.     Conditions of Confinement
         27          Plaintiff also appears to seek relief concerning his conditions of confinement,
         28   particularly the lack of privacy when showering. A pretrial detainee has a right under the


JDDL-K
                                                          -6-
              Case 2:20-cv-01242-MTL--JZB Document 5 Filed 08/13/20 Page 7 of 23




          1   Due Process Clause of the Fourteenth Amendment to be free from punishment prior to an
          2   adjudication of guilt. Bell v. Wolfish, 441 U.S. 520, 535 (1979). “Pretrial detainees are
          3   entitled to ‘adequate food, clothing, shelter, sanitation, medical care, and personal safety.’”
          4   Alvarez-Machain v. United States, 107 F.3d 696, 701 (9th Cir. 1996) (quoting Hoptowit v.
          5   Ray, 682 F.2d 1237, 1246 (9th Cir. 1982)). To state a claim of unconstitutional conditions
          6   of confinement against an individual defendant, a pretrial detainee must allege facts that
          7   show:
          8           (i) the defendant made an intentional decision with respect to the conditions
                      under which the plaintiff was confined; (ii) those conditions put the plaintiff
          9
                      at substantial risk of suffering serious harm; (iii) the defendant did not take
         10           reasonable available measures to abate that risk, even though a reasonable
                      official in the circumstances would have appreciated the high degree of risk
         11           involved—making the consequences of the defendant’s conduct obvious;
         12           and (iv) by not taking such measures, the defendant caused the plaintiff’s
                      injuries.
         13
         14   Gordon v. County of Orange, 888 F.3d 1118, 1125 (9th Cir. 2018).
         15           Whether the conditions and conduct rise to the level of a constitutional violation is
         16   an objective assessment that turns on the facts and circumstances of each particular case.
         17   Id.; Hearns v. Terhune, 413 F.3d 1036, 1042 (9th Cir. 2005). However, “a de minimis
         18   level of imposition” is insufficient. Bell, 441 U.S. at 539 n.21. In addition, the “‘mere lack
         19   of due care by a state official’ does not deprive an individual of life, liberty, or property
         20   under the Fourteenth Amendment.” Castro v. County of Los Angeles, 833 F.3d 1060, 1071
         21   (9th Cir. 2016) (quoting Daniels v. Williams, 474 U.S. 327, 330-31 (1986)). Thus, a
         22   plaintiff must “prove more than negligence but less than subjective intent—something akin
         23   to reckless disregard.” Id.
         24           Plaintiff fails to allege facts against any properly named Defendant to support that
         25   such Defendant acted with reckless disregard to his conditions of confinement or that such
         26   conditions put Plaintiff at substantial risk of harm. Plaintiff merely alleges that he was
         27   denied a shower for a week. That, absent more, does not rise to the level of a constitutional
         28   violation. Accordingly, Plaintiff’s claims of unconstitutional conditions of confinement


JDDL-K
                                                           -7-
              Case 2:20-cv-01242-MTL--JZB Document 5 Filed 08/13/20 Page 8 of 23




          1   will be dismissed.
          2          F.     Privacy
          3          Plaintiff also asserts that his right to privacy has been violated.      The Fourth
          4   Amendment applies to alleged invasions of bodily privacy in jails and prisons. Bull v. San
          5   Francisco, 595 F.3d 964, 974-75 (9th Cir. 2010) (en banc); Michenfelder v. Sumner, 860
          6   F.2d 328, 333 (9th Cir. 1988). “[T]he desire to shield one’s unclothed figure from [the]
          7   view of strangers, and particularly strangers of the opposite sex, is impelled by elementary
          8   self-respect and personal dignity.” Byrd v. Maricopa County Sheriff’s Dep’t, 629 F.3d
          9   1135, 1141 (9th Cir. 2011) (en banc) (quoting York v. Story, 324 F.2d 450, 455 (9th Cir.
         10   1963)). However, detainees, like convicted prisoners, do not possess “the full range of
         11   freedoms of an unincarcerated individual” and “any reasonable expectation of privacy that
         12   a detainee retained necessarily would be of a diminished scope.” Bell, 441 U.S. at 546,
         13   557. Thus, “[a] right of privacy in traditional Fourth Amendment terms is fundamentally
         14   incompatible with the close and continual surveillance of inmates and their cells required
         15   to ensure institutional security and internal order.” Hudson v. Palmer, 468 U.S. 517, 527-
         16   28 (1984).
         17          Moreover, “[t]he Supreme Court has not recognized that an interest in shielding
         18   one’s naked body from public view should be protected under the rubric of the right to
         19   privacy.” Grummett v. Rushen, 779 F.2d 491, 494 (9th Cir. 1985). And, the Supreme
         20   Court has stated that the principle that lawful confinement “‘brings about the necessary
         21   withdrawal or limitation of many privileges and rights . . .’ applies equally to pretrial
         22   detainees and prisoners.” Bell, 441 U.S. at 546 (internal citation omitted). Further, the
         23   Ninth Circuit Court of Appeals has “upheld a system of assigning female officers within a
         24   correctional facility such that they occasionally view[ed] male inmates in various states of
         25   undress,” Byrd, 629 F.3d at 1142 (emphasis in original) (citing Grummett), and has held
         26   that “infrequent and casual observation, or observation at [a] distance . . . are not so
         27   degrading as to warrant court interference.” Id. (quoting Michenfelder, 860 F.3d at 334).
         28          Plaintiff alleges that cameras are placed around shower facilities so that prisoners


JDDL-K
                                                         -8-
              Case 2:20-cv-01242-MTL--JZB Document 5 Filed 08/13/20 Page 9 of 23




          1   can be recorded or viewed while showering. Plaintiff fails to allege facts to support that
          2   the cameras are used for any purpose other than monitoring prisoner safety. Plaintiff also
          3   alleges that female staff conduct walks on the Day Room floors, presumably where shower
          4   facilities are located, but he does not allege facts to support that any viewing of male
          5   prisoners showering is anything other than occasional. Plaintiff’s speculation that staff
          6   may improperly use the cameras, or cell phones, to view naked prisoners is unsupported
          7   by facts to support that anyone has done so and Plaintiff has not named as a defendant
          8   anyone who allegedly did so. For the reasons discussed, Plaintiff fails to state a claim for
          9   violation of privacy.
         10          G.     Excessive Force
         11          Plaintiff alleges that he was assaulted, which the Court construes as an attempt to
         12   assert a claim for excessive force. The Fourteenth Amendment’s Due Process Clause, and
         13   not the Eighth Amendment, applies to the use of excessive force against pretrial detainees
         14   that amounts to punishment. Kingsley v. Hendrickson, 576 U.S. 389, 397 (2015); Gibson
         15   v. County of Washoe, 290 F.3d 1175, 1197 (9th Cir. 2002). Force is excessive if the
         16   officers’ use of force was “objectively unreasonable” in light of the facts and circumstances
         17   confronting them, without regard to their mental state. Kingsley, 576 U.S. at 396; see also
         18   Graham v. Connor, 490 U.S. 386, 397 (1989) (applying an objectively unreasonable
         19   standard to a Fourth Amendment excessive force claim arising during an investigatory
         20   stop). In determining whether the use of force was reasonable, the Court should consider
         21   factors including, but not limited to
         22          the relationship between the need for the use of force and the amount of force
                     used; the extent of the plaintiff’s injury; any effort made by the officer to
         23
                     temper or to limit the amount of force; the severity of the security problem
         24          at issue; the threat reasonably perceived by the officer; and whether the
                     plaintiff was actively resisting.
         25
         26   Kingsley, 576 U.S. at 397.
         27          Because officers are often forced to make split-second decisions in rapidly evolving
         28   situations, the reasonableness of a particular use of force must be made “from the


JDDL-K
                                                          -9-
              Case 2:20-cv-01242-MTL--JZB Document 5 Filed 08/13/20 Page 10 of 23




          1    perspective of a reasonable officer on the scene, including what the officer knew at the
          2    time, not with the 20/20 vision of hindsight.” Id. at 2473-74 (citing Graham, 490 U.S. at
          3    396). Further, “[n]ot every push or shove, even if it may later seem unnecessary in the
          4    peace of a judge’s chambers,” violates the Constitution. Graham, 490 U.S. at 396 (citation
          5    omitted).
          6           Plaintiff fails to name as a defendant any detention officer who allegedly assaulted
          7    him. Nor does Plaintiff sufficiently allege the circumstances surrounding any alleged
          8    assault, including where, when, or by whom and facts to support that any “assault” was
          9    objectively unreasonable under the circumstances. Accordingly, Plaintiff fails to state a
         10    claim for use of excessive force.
         11           H.     Medical
         12           Finally, Plaintiff alleges that medical staff failed to provide treatment for his eczema
         13    and his shoulder. The Ninth Circuit Court of Appeals has held that “claims for violations
         14    of the right to adequate medical care ‘brought by pretrial detainees against individual
         15    defendants under the Fourteenth Amendment’ must be evaluated under an objective
         16    deliberate indifference standard.” Gordon, 888 F.3d at 1124-25 (quoting Castro, 833 F.3d
         17    at 1070). To state a medical care claim, a pretrial detainee must show
         18           (i) the defendant made an intentional decision with respect to the conditions
                      under which the plaintiff was confined; (ii) those conditions put the plaintiff
         19
                      at substantial risk of suffering serious harm; (iii) the defendant did not take
         20           reasonable available measures to abate that risk, even though a reasonable
                      official in the circumstances would have appreciated the high degree of risk
         21           involved—making the consequences of the defendant’s conduct obvious;
         22           and (iv) by not taking such measures, the defendant caused the plaintiff’s
                      injuries.
         23
         24    Id. at 1125. “With respect to the third element, the defendant’s conduct must be objectively
         25    unreasonable, a test that will necessarily ‘turn[] on the facts and circumstances of each
         26    particular case.’” Castro, 833 F.3d at 1071 (quoting Kingsley, 576 U.S. at 397; Graham,
         27    490 U.S. 396).
         28           The “‘mere lack of due care by a state official’ does not deprive an individual of


JDDL-K
                                                           - 10 -
              Case 2:20-cv-01242-MTL--JZB Document 5 Filed 08/13/20 Page 11 of 23




          1    life, liberty, or property under the Fourteenth Amendment.” Castro, 833 F.3d at 1071
          2    (quoting Daniels v. Williams, 474 U.S. 327, 330-31 (1986)). A plaintiff must “prove more
          3    than negligence but less than subjective intent—something akin to reckless disregard.” Id.
          4    A mere delay in medical care, without more, is insufficient to state a claim against prison
          5    officials for deliberate indifference. See Shapley v. Nev. Bd. of State Prison Comm’rs, 766
          6    F.2d 404, 407 (9th Cir. 1985).
          7            Plaintiff does not allege when or how he sought medical attention, from whom, and
          8    any response to his request for medical care. Plaintiff also fails to allege facts to support
          9    that the failure to provide medical treatment put him at substantial risk of suffering serious
         10    harm and facts to support that any medical staff person acted with reckless disregard to his
         11    medical conditions. For these reasons, Plaintiff fails to state a claim for denial of medical
         12    care.
         13    V.      Leave to Amend
         14            For the foregoing reasons, Plaintiff’s Complaint will be dismissed for failure to state
         15    a claim upon which relief may be granted. Within 30 days, Plaintiff may submit a first
         16    amended complaint to cure the deficiencies outlined above. The Clerk of Court will mail
         17    Plaintiff a court-approved form to use for filing a first amended complaint. If Plaintiff fails
         18    to use the court-approved form, the Court may strike the amended complaint and dismiss
         19    this action without further notice to Plaintiff.
         20            Plaintiff must clearly designate on the face of the document that it is the “First
         21    Amended Complaint.” The first amended complaint must be retyped or rewritten in its
         22    entirety on the court-approved form and may not incorporate any part of the original
         23    Complaint by reference. Plaintiff may include only one claim per count.
         24            A first amended complaint supersedes the original Complaint. Ferdik v. Bonzelet,
         25    963 F.2d 1258, 1262 (9th Cir. 1992); Hal Roach Studios v. Richard Feiner & Co., 896 F.2d
         26    1542, 1546 (9th Cir. 1990). After amendment, the Court will treat the original Complaint
         27    as nonexistent. Ferdik, 963 F.2d at 1262. Any cause of action that was raised in the
         28    original Complaint and that was voluntarily dismissed or was dismissed without prejudice


JDDL-K
                                                            - 11 -
              Case 2:20-cv-01242-MTL--JZB Document 5 Filed 08/13/20 Page 12 of 23




          1    is waived if it is not alleged in a first amended complaint. Lacey v. Maricopa County, 693
          2    F.3d 896, 928 (9th Cir. 2012) (en banc).
          3    VI.       Warnings
          4              A.     Release
          5              If Plaintiff is released while this case remains pending, and the filing fee has not
          6    been paid in full, Plaintiff must, within 30 days of his release, either (1) notify the Court
          7    that he intends to pay the unpaid balance of his filing fee within 120 days of his release or
          8    (2) file a non-prisoner application to proceed in forma pauperis. Failure to comply may
          9    result in dismissal of this action.
         10              B.     Address Changes
         11              Plaintiff must file and serve a notice of a change of address in accordance with Rule
         12    83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion for other
         13    relief with a notice of change of address. Failure to comply may result in dismissal of this
         14    action.
         15              C.     Possible “Strike”
         16              Because the Complaint has been dismissed for failure to state a claim, if Plaintiff
         17    fails to file an amended complaint correcting the deficiencies identified in this Order, the
         18    dismissal may count as a “strike” under the “3-strikes” provision of 28 U.S.C. § 1915(g).
         19    Under the 3-strikes provision, a prisoner may not bring a civil action or appeal a civil
         20    judgment in forma pauperis under 28 U.S.C. § 1915 “if the prisoner has, on 3 or more prior
         21    occasions, while incarcerated or detained in any facility, brought an action or appeal in a
         22    court of the United States that was dismissed on the grounds that it is frivolous, malicious,
         23    or fails to state a claim upon which relief may be granted, unless the prisoner is under
         24    imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).
         25              D.     Possible Dismissal
         26              If Plaintiff fails to timely comply with every provision of this Order, including these
         27    warnings, the Court may dismiss this action without further notice. See Ferdik, 963 F.2d
         28


JDDL-K
                                                              - 12 -
              Case 2:20-cv-01242-MTL--JZB Document 5 Filed 08/13/20 Page 13 of 23




          1    at 1260-61 (a district court may dismiss an action for failure to comply with any order of
          2    the Court).
          3    IT IS ORDERED:
          4           (1)    Plaintiff’s Application to Proceed In Forma Pauperis (Doc. 2) is granted.
          5           (2)    As required by the accompanying Order to the appropriate government
          6    agency, Plaintiff must pay the $350.00 filing fee and is not assessed an initial partial filing
          7    fee.
          8           (3)    The Complaint (Doc. 1) is dismissed for failure to state a claim. Plaintiff
          9    has 30 days from the date this Order is filed to file a first amended complaint in compliance
         10    with this Order.
         11           (4)    If Plaintiff fails to file an amended complaint within 30 days, the Clerk of
         12    Court must, without further notice, enter a judgment of dismissal of this action with
         13    prejudice that states that the dismissal may count as a “strike” under 28 U.S.C. § 1915(g)
         14    and deny any pending unrelated motions as moot.
         15           (5)    The Clerk of Court must mail Plaintiff a court-approved form for filing a
         16    civil rights complaint by a prisoner.
         17           Dated this 12th day of August, 2020.
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28


JDDL-K
                                                           - 13 -
        Case 2:20-cv-01242-MTL--JZB Document 5 Filed 08/13/20 Page 14 of 23



                   Instructions for a Prisoner Filing a Civil Rights Complaint
                  in the United States District Court for the District of Arizona

1. Who May Use This Form. The civil rights complaint form is designed to help incarcerated
persons prepare a complaint seeking relief for a violation of their federal civil rights. These
complaints typically concern, but are not limited to, conditions of confinement. This form
should not be used to challenge your conviction or sentence. If you want to challenge a state
conviction or sentence, you should file a petition under 28 U.S.C. ' 2254 for a writ of habeas
corpus by a person in state custody. If you want to challenge a federal conviction or sentence, you
should file a motion under 28 U.S.C. § 2255 to vacate sentence in the federal court that entered the
judgment.

2. The Form. Local Rule of Civil Procedure (LRCiv) 3.4(a) provides that complaints by
incarcerated persons must be filed on the court-approved form. The form must be typed or
neatly handwritten. The form must be completely filled in to the extent applicable. All questions
must be answered clearly and concisely in the appropriate space on the form. If needed, you may
attach additional pages, but no more than fifteen additional pages, of standard letter-sized
paper. You must identify which part of the complaint is being continued and number all pages. If
you do not fill out the form properly, you will be asked to submit additional or corrected
information, which may delay the processing of your action. You do not need to cite law.

3. Your Signature. You must tell the truth and sign the form. If you make a false statement of a
material fact, you may be prosecuted for perjury.

4. The Filing and Administrative Fees. The total fees for this action are $400.00 ($350.00 filing
fee plus $50.00 administrative fee). If you are unable to immediately pay the fees, you may
request leave to proceed in forma pauperis. Please review the “Information for Prisoners Seeking
Leave to Proceed with a (Non-Habeas) Civil Action in Federal Court In Forma Pauperis Pursuant
to 28 U.S.C. ' 1915” for additional instructions.

5. Original and Judge=s Copy. You must send an original plus one copy of your complaint and
of any other documents submitted to the Court. You must send one additional copy to the Court if
you wish to have a file-stamped copy of the document returned to you. All copies must be
identical to the original. Copies may be legibly handwritten. This section does not apply to
inmates housed at an Arizona Department of Corrections facility that participates in
electronic filing.

6. Where to File. You should file your complaint in the division where you were confined
when your rights were allegedly violated. See LRCiv 5.1(a) and 77.1(a). If you were confined
in Maricopa, Pinal, Yuma, La Paz, or Gila County, file in the Phoenix Division. If you were
confined in Apache, Navajo, Coconino, Mohave, or Yavapai County, file in the Prescott Division.
If you were confined in Pima, Cochise, Santa Cruz, Graham, or Greenlee County, file in the
Tucson Division. Mail the original and one copy of the complaint with the $400 filing and
administrative fees or the application to proceed in forma pauperis to:


Revised 3/11/16                                  1
      Case 2:20-cv-01242-MTL--JZB Document 5 Filed 08/13/20 Page 15 of 23



       Phoenix & Prescott Divisions:             OR           Tucson Division:
       U.S. District Court Clerk                              U.S. District Court Clerk
       U.S. Courthouse, Suite 130                             U.S. Courthouse, Suite 1500
       401 West Washington Street, SPC 10                     405 West Congress Street
       Phoenix, Arizona 85003-2119                            Tucson, Arizona 85701-5010

7. Change of Address. You must immediately notify the Court and the defendants in writing of
any change in your mailing address. Failure to notify the Court of any change in your mailing
address may result in the dismissal of your case.

8. Certificate of Service. You must furnish the defendants with a copy of any document you
submit to the Court (except the initial complaint and application to proceed in forma pauperis).
Each original document (except the initial complaint and application to proceed in forma pauperis)
must include a certificate of service on the last page of the document stating the date a copy of the
document was mailed to the defendants and the address to which it was mailed. See Fed. R. Civ.
P. 5(a), (d). Any document received by the Court that does not include a certificate of service
may be stricken. This section does not apply to inmates housed at an Arizona Department of
Corrections facility that participates in electronic filing.
    A certificate of service should be in the following form:

       I hereby certify that a copy of the foregoing document was mailed
       this                                     (month, day, year) to:
       Name:
       Address:
                      Attorney for Defendant(s)

       (Signature)

9. Amended Complaint. If you need to change any of the information in the initial complaint,
you must file an amended complaint. The amended complaint must be written on the
court-approved civil rights complaint form. You may file one amended complaint without leave
(permission) of Court within 21 days after serving it or within 21 days after any defendant has filed
an answer, whichever is earlier. See Fed. R. Civ. P. 15(a). Thereafter, you must file a motion for
leave to amend and lodge (submit) a proposed amended complaint. LRCiv 15.1. In addition, an
amended complaint may not incorporate by reference any part of your prior complaint. LRCiv
15.1(a)(2). Any allegations or defendants not included in the amended complaint are
considered dismissed. All amended complaints are subject to screening under the Prison
Litigation Reform Act; screening your amendment will take additional processing time.

10. Exhibits. You should not submit exhibits with the complaint or amended complaint.
Instead, the relevant information should be paraphrased. You should keep the exhibits to use to
support or oppose a motion to dismiss, a motion for summary judgment, or at trial.

11. Letters and Motions. It is generally inappropriate to write a letter to any judge or the staff of
any judge. The only appropriate way to communicate with the Court is by filing a written
pleading or motion.

                                                 2
      Case 2:20-cv-01242-MTL--JZB Document 5 Filed 08/13/20 Page 16 of 23




12. Completing the Civil Rights Complaint Form.

HEADING:
    1. Your Name. Print your name, prison or inmate number, and institutional mailing
    address on the lines provided.

       2. Defendants. If there are four or fewer defendants, print the name of each. If you
       name more than four defendants, print the name of the first defendant on the first line,
       write the words “and others” on the second line, and attach an additional page listing the
       names of all of the defendants. Insert the additional page after page 1 and number it
       “1-A” at the bottom.

       3. Jury Demand. If you want a jury trial, you must write “JURY TRIAL DEMANDED”
       in the space below “CIVIL RIGHTS COMPLAINT BY A PRISONER.” Failure to do so
       may result in the loss of the right to a jury trial. A jury trial is not available if you are
       seeking only injunctive relief.

Part A. JURISDICTION:
       1. Nature of Suit. Mark whether you are filing the complaint pursuant to 42 U.S.C. ' 1983
       for state, county, or city defendants; “Bivens v. Six Unknown Federal Narcotics Agents”
       for federal defendants; or “other.” If you mark “other,” identify the source of that
       authority.

       2. Location. Identify the institution and city where the alleged violation of your rights
       occurred.

       3. Defendants. Print all of the requested information about each of the defendants in the
       spaces provided. If you are naming more than four defendants, you must provide the
       necessary information about each additional defendant on separate pages labeled “2-A,”
       “2-B,” etc., at the bottom. Insert the additional page(s) immediately behind page 2.

Part B. PREVIOUS LAWSUITS:
        You must identify any other lawsuit you have filed in either state or federal court while you
were a prisoner. Print all of the requested information about each lawsuit in the spaces provided.
If you have filed more than three lawsuits, you must provide the necessary information about each
additional lawsuit on a separate page. Label the page(s) as “2-A,” “2-B,” etc., at the bottom of the
page and insert the additional page(s) immediately behind page 2.

Part C. CAUSE OF ACTION:
        You must identify what rights each defendant violated. The form provides space to allege
three separate counts (one violation per count). If you are alleging more than three counts, you
must provide the necessary information about each additional count on a separate page. Number
the additional pages “5-A,” “5-B,” etc., and insert them immediately behind page 5. Remember
that you are limited to a total of fifteen additional pages.

                                                 3
      Case 2:20-cv-01242-MTL--JZB Document 5 Filed 08/13/20 Page 17 of 23




       1. Counts. You must identify which civil right was violated. You may allege the
       violation of only one civil right per count.

       2. Issue Involved. Check the box that most closely identifies the issue involved in your
       claim. You may check only one box per count. If you check the box marked “Other,”
       you must identify the specific issue involved.

       3. Supporting Facts. After you have identified which civil right was violated, you must
       state the supporting facts. Be as specific as possible. You must state what each
       individual defendant did to violate your rights. If there is more than one defendant, you
       must identify which defendant did what act. You also should state the date(s) on which
       the act(s) occurred, if possible.

       4. Injury. State precisely how you were injured by the alleged violation of your rights.

       5. Administrative Remedies. You must exhaust any available administrative remedies
       before you file a civil rights complaint. See 42 U.S.C. § 1997e. Consequently, you
       should disclose whether you have exhausted the inmate grievance procedures or
       administrative appeals for each count in your complaint. If the grievance procedures were
       not available for any of your counts, fully explain why on the lines provided.

Part D. REQUEST FOR RELIEF:
       Print the relief you are seeking in the space provided.

SIGNATURE:
        You must sign your name and print the date you signed the complaint. Failure to sign the
complaint will delay the processing of your action. Unless you are an attorney, you may not bring
an action on behalf of anyone but yourself.


                                         FINAL NOTE

        You should follow these instructions carefully. Failure to do so may result in your
complaint being stricken or dismissed. All questions must be answered concisely in the proper
space on the form. If you need more space, you may attach no more than fifteen additional pages.
But the form must be completely filled in to the extent applicable. If you attach additional pages,
be sure to identify which section of the complaint is being continued and number the pages.




                                                 4
                    Case 2:20-cv-01242-MTL--JZB Document 5 Filed 08/13/20 Page 18 of 23



___________________________________________
Name and Prisoner/Booking Number

___________________________________________
Place of Confinement

___________________________________________
Mailing Address

___________________________________________
City, State, Zip Code

(Failure to notify the Court of your change of address may result in dismissal of this action.)




                                      IN THE UNITED STATES DISTRICT COURT
                                                    FOR THE DISTRICT OF ARIZONA

_________________________________________ ,
(Full Name of Plaintiff)
                                                                               )
                                Plaintiff,
v.                                                                                 CASE NO. __________________________________
                                                                                               (To be supplied by the Clerk)
(1) _______________________________________ ,
(Full Name of Defendant)
                                                                                        CIVIL RIGHTS COMPLAINT
(2) _______________________________________ ,                                                BY A PRISONER

(3) _______________________________________ ,
                                                                                    G Original Complaint
(4) _______________________________________ ,                                       G First Amended Complaint
                                                                                    G Second Amended Complaint
                                Defendant(s).
G Check if there are additional Defendants and attach page 1-A listing them.


                                                                 A. JURISDICTION

1.     This Court has jurisdiction over this action pursuant to:
            G 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
            G 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
            G Other:                                                                                                        .

2.     Institution/city where violation occurred:                                                                           .



Revised 3/11/16                                                                1                                 550/555
                Case 2:20-cv-01242-MTL--JZB Document 5 Filed 08/13/20 Page 19 of 23




                                                        B. DEFENDANTS

1. Name of first Defendant:                                    . The first Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


2. Name of second Defendant:                             . The second Defendant is employed as:
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


3. Name of third Defendant:                                   . The third Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


4. Name of fourth Defendant:                                  . The fourth Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

                                                     C. PREVIOUS LAWSUITS

1.    Have you filed any other lawsuits while you were a prisoner?                         G Yes               G No
2.    If yes, how many lawsuits have you filed?                        . Describe the previous lawsuits:

      a. First prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      b. Second prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      c. Third prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.


                                                                   2
             Case 2:20-cv-01242-MTL--JZB Document 5 Filed 08/13/20 Page 20 of 23



                                            D. CAUSE OF ACTION

                                                       COUNT I
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count I. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies:
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count I?                           G Yes      G No
     c. Did you appeal your request for relief on Count I to the highest level?                  G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .



                                                          3
             Case 2:20-cv-01242-MTL--JZB Document 5 Filed 08/13/20 Page 21 of 23



                                                      COUNT II
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count II. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count II?                          G Yes      G No
     c. Did you appeal your request for relief on Count II to the highest level?                 G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .



                                                          4
               Case 2:20-cv-01242-MTL--JZB Document 5 Filed 08/13/20 Page 22 of 23



                                                     COUNT III
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                        .

2.   Count III. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                        .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count III. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                        .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                        .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count III?                         G Yes      G No
     c. Did you appeal your request for relief on Count III to the highest level?                G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                .

If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.




                                                                 5
              Case 2:20-cv-01242-MTL--JZB Document 5 Filed 08/13/20 Page 23 of 23



                                         E. REQUEST FOR RELIEF

State the relief you are seeking:




                                                                                                                .


I declare under penalty of perjury that the foregoing is true and correct.

Executed on
                          DATE                                               SIGNATURE OF PLAINTIFF



___________________________________________
(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)


___________________________________________
(Signature of attorney, if any)



___________________________________________
(Attorney=s address & telephone number)


                                             ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number
all pages.




                                                         6
